Citation Nr: 9907457	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right wrist.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for Osgood-Schlatter's 
disease.

4.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1991 to May 
1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a December 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for a disability of 
the right wrist, a bilateral knee condition, Osgood-
Schlatter's disease, and for a left ankle disability and 
granted service connection a disability of the lumbar spine, 
for which a 10 percent disability evaluation was assigned and 
for residuals of a post-operative epigastric hernia repair, 
for which a noncompensable evaluation was assigned.  

In May 1995, the veteran filed a Notice of Disagreement as to 
all of the issues addressed in the December 1994 rating 
action except for the assignment of a noncompensable 
evaluation for hernia repair; as to that issue the veteran 
indicated that he agreed.  A Statement of the Case was issued 
in February 1996.  The veteran filed a substantive appeal in 
March 1996.  

By rating action of November 1998, the RO granted a 20 
percent evaluation for a disability of the lumbar spine.  A 
Supplemental Statement of the Case was issued in November 
1998.  In correspondence from the veteran dated in January 
1999, he indicated that he agreed with the grant of a 20 
percent evaluation for a low back disability, but wanted to 
pursue his appeal as to the issues of entitlement to service 
connection for a disability of the right wrist, entitlement 
to service connection for a bilateral knee condition, 
entitlement to service connection for Osgood-Schlatter's 
disease and entitlement to service connection for a left 
ankle disability.  Accordingly, those four issues are 
presented for appellate consideration by the Board.


In his March 1996 substantive appeal, the veteran indicated 
that he wished to be scheduled for a Board hearing.  A travel 
Board hearing was scheduled for February 9, 1999; however, 
the veteran did not appear for that hearing.  In 
correspondence from the RO dated in January 1999, the veteran 
was advised that if he failed to appear for the Board hearing 
scheduled for February 1999, he had 15 days after the 
originally scheduled hearing date to request a new hearing 
date and to provide an explanation as to a failure to report 
for the originally scheduled hearing.  No response from the 
veteran was received as to this correspondence.  Accordingly, 
the case is ready for appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran has a currently diagnosed 
disability of the right wrist.

2.  There is no competent medical evidence of record 
demonstrating that the veteran has a currently diagnosed 
bilateral knee disability. 

3.  There is no competent medical evidence of record 
demonstrating that the veteran has a current disability 
diagnosed as Osgood-Schlatter's disease.

4.  There is no competent medical evidence of record 
demonstrating that the veteran has a currently diagnosed left 
ankle disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a disability 
of the right wrist.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a bilateral 
knee disability.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for Osgood-
Schlatter's disease.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a disability 
of the left ankle.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
disabilities of the right wrist, a bilateral knee disability, 
Osgood Schlatter's disease and a disability of the left 
ankle.  In the interest of clarity, the four issues on appeal 
will be discussed separately.

Entitlement to service connection for a disability of the 
right wrist.

Relevant Law and Regulations

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).


With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Well grounded claims

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the veteran in the development of his claims does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

Factual Background

On enlistment examination conducted in October 1990, there 
were no abnormalities of the upper extremities noted.  In 
November 1993, the veteran was seen for complaints of 
arthralgia of the wrist.  X-ray films of the wrist taken in 
November 1993 revealed no significant post traumatic, 
arthritic or degenerative abnormalities.  Physical 
examination of the right wrist revealed slight tenderness and 
decreased range of motion. 

The veteran underwent a medical board examination in January 
1994.  The report indicated that the veteran had been 
experiencing right wrist pain since July 1991.  Examination 
of the left wrist revealed no deformities, no soft tissue 
swelling and no loss of motion.  Examination of the right 
wrist revealed evidence of tenderness and a positive Watson's 
test.  Neurological and vascular supply to both hands was 
normal.  The right wrist was noted to be painful at the 
extremes of flexion and extension.  In February 1994, a 
diagnosis of scapholunate dissociation, right wrist, 
manifested as intermittent moderate right wrist pain was made 
by the medical evaluation board (MEB).  It was determined 
that the onset of this condition was in July 1991, and that 
this condition did not exist prior to service.  

Post-service, a VA examination was conducted in June 1994.  
The veteran complained of generalized pain in the right wrist 
and complained of pain upon shaking hands.  There was no 
history of an injury in service, but the veteran reported 
that the wrist problems started during the military when he 
was doing push-ups, and indicated that he was told that the 
cartilage may be worn down in the wrists.  Physical 
examination revealed a full range of painless motion of the 
right wrist with dorsiflexion of 70 degrees, volar flexion of 
80 degrees, supination of 85 degrees and pronation of 90 
degrees.  X-ray films of the wrist were completely normal.  
An impression of wrist pain with no evidence of abnormality 
on examination or X-ray was made. 

In August 1995, the RO received VA medical records dated from 
June 1994 to March 1995.  However, a review of these records 
was negative for evidence of complaints, findings, treatment, 
or a diagnosis of a disability of the right wrist.

In July 1998, the veteran underwent an independent medical 
evaluation to be used for VA purposes.  The examination was 
primary afforded in order to evaluate the veteran's 
complaints of low back problems and post-operative residuals 
of epigastric hernia repair.  The examination report was 
negative for evidence of complaints, findings, treatment, or 
a diagnosis of a disability of the right wrist.  An 
examination of the extremities was normal.  An examination of 
the musculoskeletal system revealed no evidence of joint or 
muscular defects.  There was no evidence of swelling, 
atrophy, or tenderness to direct palpation, active or passive 
movement.  There was no laxity of any joint and no evidence 
of clubbing, cyanosis, or edema.  

In August 1998, the RO received VA medical records dated from 
March 1995 to May 1995.  However, a review of these records 
was negative for evidence of complaints, findings, treatment, 
or a diagnosis of a disability of the right wrist.

In September 1998, the veteran underwent a private medical 
evaluation in conjunction with his complaints of low back 
pain.  The examination report was negative for evidence of 
complaints, findings, treatment, or a diagnosis of a 
disability of the right wrist.

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the service medical records document that the 
veteran experienced right wrist problems during service.  
Thus, the second prong of the Caluza analysis has arguably 
been satisfied.  Accordingly, the pertinent inquiries are 
whether the evidence also establishes that the veteran has a 
current disability of the right wrist, and if so, whether the 
evidence establishes a nexus between the right wrist problems 
documented during service and a current disability of the 
right wrist.

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  

During the VA physical examination which was conducted in 
June 1994 an impression of wrist pain with no evidence of 
abnormality on examination or X-ray was made.  The post-
service medical evidence is otherwise entirely negative for 
complaints, findings, treatment or a diagnosis of a 
disability of the right wrist.  

The evidence presented does not establish that the veteran 
has a current clinically diagnosed disability of the right 
wrist.  The June 1994 examination findings, while recognizing 
the veteran's complaints of pain, did not demonstrate any 
corresponding physical disability of the right wrist either 
caused by or resulting from the veteran's complaints of pain, 
or from any other source.  The veteran's complaints of pain, 
absent any evidence of physical disability of the right wrist 
shown in conjunction with his complaints of pain, does not 
establish the presence of a disability.  

In this case, no competent medical evidence of the current 
existence of a disability of the right wrist has been 
presented.  In advancing his claim, the veteran essentially 
contends that he ha a current left wrist disability.  
However, as a lay person, the appellant is not competent to 
render a medical opinion. Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a). See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.
  
Consequently, the Board concludes that the claim of 
entitlement to service connection for a disability of the 
right wrist is not well-grounded and must be denied.

The Board will now move on to discuss in detail the remaining 
three issues on appeal.  As will be made clear below, the 
fact pattern with respect to each issue generally mirrors 
that described above with respect to the claimed wrist 
disability [i.e. there was some indication of problems in 
service, but essentially normal findings on several physical 
examination reports after service and no current diagnosis of 
the claimed disability].  The analysis of these issues will 
accordingly be virtually identical to that above.  The Board 
will therefore dispense with lengthy reiterations of the 
applicable law and regulations, which are the same as those 
discussed immediately above.   


Entitlement to service connection for a bilateral knee 
condition.

Factual Background

In August 1991, the veteran was seen for complaints of a sore 
left knee.  Examination of the right knee revealed crepitus 
under the patella with pain both medial and lateral to the 
patella.  The assessment was rule out retro-patellar pain 
syndrome (RPPS).  In December 1992, the veteran was again 
seen for complaints of pain in both knees.  In February 1993 
the veteran complained of pain in both knees.  In November 
1993, X-ray films taken of the knees revealed no significant 
post traumatic, degenerative or arthritic abnormalities.   

The veteran underwent a medical board examination in January 
1994.  The report indicated that the veteran complained of 
persistent symptoms in both knees while running.  Examination 
revealed no gait abnormalities.  Both lower extremities 
revealed evidence of moderate external tibial torsion with 
prominence of the tibial tubercles.  The patella presented a 
Q-angle of 20 degrees with a lateral tilt and lateral 
retinacular tightness.  Quadriceps atrophy was noted.  Range 
of motion of the knees was measured as 140 degrees.  The 
knees were stable to all parameters.  In February 1994, a 
diagnosis of bilateral knee extensor mechanism malalignment, 
manifested as chronic intermittent anterior knee pain was 
made by the MEB.  It was reported that the date of onset of 
this condition was unknown, and that this condition existed 
prior to service and was not permanently aggravated therein.

A VA examination was conducted in June 1994.  The veteran 
complained of knee problems.  It was noted that he had 
tenderness in the anterior aspect of his knees and had 
difficulty standing.  He complained of pain all of the time 
in both knees, and stated that it hurt when he stood.  He 
reported that he was told that he had Osgood Schlatter's 
disease and was told not to do any walking or running.  
Physical examination revealed diffuse tenderness of the left 
knee anteriorly over the tibial tubercle, but there was no 
effusion or atrophy.  There was no medial or lateral joint 
line laxity.  Lachman's, Mcmurray's, anterior drawer and 
pivot shifting tests were negative.  X-ray films of the knees 
were normal.  The examiner's impression was knee pain with no 
evidence of abnormality on examination or X-ray.

In August 1995 the RO received VA medical records dated from 
June 1994 to March 1995.  Complaints of a three year history 
of bilateral knee pain were shown in a record dated in 
September 1994.  The veteran complained of pain in the middle 
of the knees, worse on the right side than the left.  
Examination of the knees revealed a range of motion from 0 to 
130 degrees.  The knees were described as stable with no 
evidence of medial joint line tenderness (MJLT), lateral 
joint line tenderness (LJLT), or patello-femoral tenderness 
(PFT).  X-ray films of the knees were negative.  

In July 1998, the veteran underwent an independent medical 
evaluation to be used for VA purposes.  The examination was 
primary afforded in order to evaluate the veteran's 
complaints of low back problems and post-operative residuals 
of epigastric hernia repair.  The examination report was 
negative for evidence of complaints, findings, treatment, or 
a diagnosis of a bilateral knee disability.  An examination 
of the extremities was normal.  An examination of the 
musculoskeletal system revealed no evidence of joint or 
muscular defects.  There was no evidence of swelling, 
atrophy, or tenderness to direct palpation, active or passive 
movement.  There was no laxity of any joint and no evidence 
of clubbing, cyanosis, or edema.  

In August 1998, the RO received VA medical records dated from 
March 1995 to May 1995.  A review of these records was 
negative for evidence of complaints, findings, treatment, or 
a diagnosis of a disability of the knees.

In September 1998, the veteran underwent a private medical 
evaluation in conjunction with his complaints of low back 
pain.  The examination report was negative for evidence of 
complaints, findings, treatment, or a diagnosis of a 
bilateral knee disability.


Analysis

The service medical records document that the veteran 
experienced bilateral knee problems during service.  The 
second prong of the Caluza test has therefore been satisfied.  
Accordingly, the pertinent inquiries are whether the evidence 
also establishes that the veteran has a current disability of 
the knees, and if so, whether the evidence establishes a 
nexus between the knee problems documented during service and 
a current disability of the knees.

In this case, upon VA examination was conducted in June 1994 
the veteran complained of knee problems.  Physical 
examination revealed diffuse tenderness to the left knee 
anteriorly over the tibial tubercle, but X-ray films of the 
knees were normal, and the examiner's impression was knee 
pain with no evidence of abnormality on examination or X-ray.  
The post-service medical evidence also showed that in 
September 1994 the veteran complained of knee problems, again 
with negative X-rays, no clinical findings of pathology and 
no diagnosis.  After September 1994, the record is entirely 
negative for complaints, findings, treatment or a diagnosis 
of a disability of the knees.  

The evidence does not establish that the veteran has a 
current clinically diagnosed disability of the knees.  Both 
the June 1994 VA examination findings and the September 1994 
VA medical record, while recognizing the veteran's subjective 
complaints of pain, did not demonstrate any corresponding 
physical disability of the knees.  Physical abnormalities or 
impairment of the knees was not shown in those medical 
records and at both times X-ray films taken of the knees were 
negative.  The veteran's complaints of pain, absent any 
evidence of physical disability of the knees shown in 
conjunction with his complaints of pain, do not establish the 
presence of a disability.  Moreover, subsequent medical 
records are devoid of references to knee problems. 

In this case, no competent medical evidence of the current 
existence of a bilateral knee disability has been presented. 
Consequently, the Board concludes that the claim of 
entitlement to service connection for a bilateral knee 
disability is not well-grounded and must be denied.

Entitlement to service connection for Osgood-Schlatter's 
disease.

Factual Background

Service medical records reveal that in August 1993, the 
veteran complained of a sore spot on the left leg just distal 
to the patella.  An impression of mild Osgood-Schlatter's 
disease was made.  In November 1993, the veteran complained 
of constant pain in the tibial plateau.

The veteran underwent a medical board examination in January 
1994.  The report indicated that the veteran complained of 
persistent symptoms in both knees while running.  Examination 
revealed no gait abnormalities.  Both lower extremities 
revealed evidence of moderate external tibial torsion with 
prominence of the tibial tubercles.  The patella presented a 
Q-angle of 20 degrees with a lateral tilt and lateral 
retinacular tightness.  Quadriceps atrophy was noted.  Range 
of motion of the knees was measured as 140 degrees.  The 
knees were stable to all parameters.  In February 1994, a 
diagnosis of bilateral Osgood-Schlatter's disease was made by 
the MEB.  It was reported that the date of onset of this 
condition was unknown, and that this condition existed prior 
to service and was not permanently aggravated therein.  

During the June 1994 VA examination, the veteran complained 
of knee problems.  It was noted that he had tenderness in the 
anterior aspect of his knees and had difficulty standing.  He 
complained of pain all of the time in both knees, and stated 
that it hurt when he stood.  He reported that he had been 
told that he had Osgood Schlatter's disease and was told not 
to do any walking or running.  Physical examination revealed 
diffuse tenderness to the left knee anteriorly over the 
tibial tubercle, but there was no effusion or atrophy.  X-ray 
films of the knees were normal.  The examiner's impression 
was knee pain with no evidence of abnormality on examination 
or X-ray.

In August 1995, the RO received VA medical records dated from 
June 1994 to March 1995.  Complaints of a three year history 
of bilateral knee pain was shown in a record dated in 
September 1994.  He complained of pain in the middle of the 
knees, worse on the right side than the left.  Examination of 
the knees revealed a range of motion from 0 to 130 degrees.  
The knee was described as stable with no evidence of MJLT, 
LJLT, or PFT.  X-ray films of the knees were negative.

In July 1998, the veteran underwent an independent medical 
evaluation to be used for VA purposes.  The examination was 
primary afforded in order to evaluate the veteran's 
complaints of low back problems and post-operative residuals 
of epigastric hernia repair.  The examination report was 
negative for evidence of complaints, findings, treatment, or 
a diagnosis of Osgood-Schlatter's disease.  An examination of 
the extremities was normal.  An examination of the 
musculoskeletal system revealed no evidence of joint or 
muscular defects.   

In August 1998, the RO received VA medical records dated from 
March 1995 to May 1995.  A review of these records was 
negative for evidence of complaints, findings, treatment, or 
a diagnosis of a disability of Osgood-Schlatter's disease.

In September 1998, the veteran underwent a private medical 
evaluation in conjunction with his complaints of low back 
pain.  The examination report was negative for evidence of 
complaints, findings, treatment, or a diagnosis of 
Osgood-Schlatter's disease.

Analysis

The service medical records documented an in-service 
diagnosis of Osgood-Schlatter's disease.  The second prong of 
the Caluza test has accordingly been satisfied.  Accordingly, 
the pertinent inquiries are whether the evidence also 
establishes that the veteran has a current disability 
diagnosed as Osgood-Schlatter's disease, and if so, whether 
the evidence establishes a nexus between the Osgood-
Schlatter's disease documented during service and a current 
disability claimed as Osgood-Schlatter's disease.

In this case, the evidence does not establish that the 
veteran has a current clinical disability diagnosed as 
Osgood-Schlatter's disease.  No post service medical evidence 
documenting a diagnosis of Osgood-Schlatter's disease has 
been presented.   Consequently, the Board concludes that the 
claim of entitlement to service connection for Osgood-
Schlatter's disease is not well-grounded and must be denied.

Entitlement to service connection for a left ankle 
disability.

Factual Background

In November 1993, the veteran complained of arthralgia of the 
ankles.  In April 1994, the veteran was seen for complaints 
of chronic pain of the left foot and ankle.  

The veteran underwent a medical board examination in January 
1994.  The examination revealed no gait abnormalities.  The 
examination also showed that bilaterally, the Achilles 
tendons were tight, permitting approximately 15 degrees of 
ankle dorsiflexion.  Subtalar motion was normal.  The feet 
had normal arches.  There was no diagnosis pertaining to the 
left ankle made by the MEB in February 1994.  

During the VA examination in June 1994, the veteran 
complained of pain in both ankles, left worse than right.  He 
reported that the pain radiated into his left foot down the 
anterior aspect of his foot.  He indicated that the problems 
began during service in 1992 with no specific injury, it just 
started hurting.  He stated that he experienced occasional 
pain and that he had experienced problems with his ankles 
since discharge.  Physical findings pertaining to the ankle 
were not made, X-ray films of the ankles were not taken and 
the examiner did not render an impression pertaining to the 
ankle. 


In August 1995, the RO received VA medical records dated from 
June 1994 to March 1995.  However, a review of these records 
was negative for evidence of complaints, findings, treatment, 
or a diagnosis of a disability of the left ankle.

In July 1998, the veteran underwent an independent medical 
evaluation to be used for VA purposes.  The examination was 
primary afforded in order to evaluate the veteran's 
complaints of low back problems and post-operative residuals 
of epigastric hernia repair.  The examination report was 
negative for evidence of complaints, findings, treatment, or 
a diagnosis of a disability of the left ankle.  An 
examination of the extremities was normal.  An examination of 
the musculoskeletal system revealed no evidence of joint or 
muscular defects.  There was no evidence of swelling, 
atrophy, or tenderness to direct palpation, active or passive 
movement.  There was no laxity of any joint and no evidence 
of clubbing, cyanosis, or edema.  

In August 1998, the RO received VA medical records dated from 
March 1995 to May 1995.  A review of these records was 
negative for evidence of complaints, findings, treatment, or 
a diagnosis of a disability of a left ankle disability.

In September 1998, the veteran underwent a private medical 
evaluation in conjunction with his complaints of low back 
pain.  The examination report was negative for evidence of 
complaints, findings, treatment, or a diagnosis of a 
disability of the left ankle.

Analysis

The service medical records document that the veteran 
experienced left ankle problems during service.  Accordingly, 
the second prong of the Caluza analysis has been satisfied.
  
The evidence does not establish that the veteran has a 
current clinically diagnosed disability of the left ankle.  
The June 1994 VA examination report, while documenting the 
veteran's subjective complaints of pain, did not reveal any 
corresponding physical disability of the left ankle.  The 
veteran's complaints of pain, absent any evidence of physical 
disability of the left ankle shown in conjunction with his 
complaints of pain, does not establish the presence of a 
disability.  No competent medical evidence of the current 
existence of a left ankle disability has been presented.  
Consequently, the Board concludes that the claim of service 
connection for a left ankle disability is not well grounded 
and must be denied.

Additional Considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  There is no indication that the 
veteran was prejudiced by the RO deciding any issue on a 
basis broader than that applied by the Board.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation to inform the veteran in the February 1996 
Statement of the Case, and furthermore, by this decision, the 
Board is informing the veteran of the evidence which is 
lacking and that is necessary to make the claim well 
grounded, namely current medical diagnoses of a right wrist 
disability, a bilateral knee disability, Osgood Schlatter's 
disease and/or a left ankle disability, along with medical 
opinion(s) that such disabilities are related to the 
veteran's service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a disability of the right wrist is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a bilateral knee disability is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for Osgood Schlatter's disease is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a disability of the left ankle is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

  The Board notes in passing that the service medical records, although containing a diagnosis of Osgood-
Schlatter's disease, also indicate that such pre-existed the veteran's service and was not aggravated by his 
service.  However, for the Board chooses to base its decision on the reasons stated above, namely that there is 
no evidence of a current diagnosis of Osgood-Schlatter's disease and no medical nexus evidence. 
- 15 -


- 1 -


